Citation Nr: 0812760	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-10 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent 
for left side sciatic neuropathy.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The issue of entitlement to service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record shows that the veteran's 
diabetes mellitus is manifested by the need for Metformin and 
a restricted diet.

2.  The medical evidence of record does not show that the 
veteran's service-connected diabetes mellitus is manifested 
by the need for restriction of activities, episodes of 
ketoacidosis or hypoglycemic reactions that required 
hospitalization, or two times per month visits to his 
diabetic care provider.

3.  The evidence of record shows the veteran's left sided 
sciatic neuropathy is manifested by complaints of numbness 
and objective findings of normal motor strength and decreased 
sensation in the left lower extremity; therefore, moderate 
disability due to incomplete paralysis of the left leg 
sciatic neuropathy is not demonstrated.


CONCLUSIONS OF LAW

1.  Entitlement to a rating in excess of 20 percent, for 
diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.3, 4.7, 4.10, 4.14, 4.119, Diagnostic Code 7913 
(2007).

2.  Entitlement to an initial rating in excess of 10 percent, 
for left leg sciatic neuropathy, is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic 
Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when the current appeal arose from the initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, No. 05-2424 (Vet. App. 
Nov. 19, 2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided. 38 C.F.R. § 4.14.  It is 
possible, however, for a veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

A. Increased Rating of Diabetes Mellitus

The veteran contends that the RO should have increased his 
service-connected disability rating for diabetes mellitus.

The veteran's diabetes mellitus is rated as 20 percent 
disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913, 
which contemplates diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet.  A 40 percent evaluation is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is assigned 
for diabetes mellitus requiring more than one daily injection 
of insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

The Board has considered the full history of the veteran's 
disability in this case.  The first reference for treatment 
of diabetes mellitus contained in the claims file occurs in a 
VA outpatient note dated in May 2002.  At that time the 
veteran was treated with glucophage and dietary restrictions.  
In VA outpatient treatment records, dated from February 2003 
to February 2006, the veteran was reported as being treated 
with Metformin for his diabetes mellitus.  In a May 2004 VA 
outpatient nutritional progress note, the veteran's diet was 
reviewed and restricted to a diabetic specific diet.

In June 2005, the veteran was afforded a VA Compensation and 
Pension (C&P) diabetes mellitus examination.  The examiner 
indicated that the veteran has had a confirmed diagnosis of 
diabetes since May 2002.  The veteran denied ketoacidosis and 
hypoglycemic reactions.  He stated that he follows his 
diabetic diet strictly.  The examiner reported that "[t]here 
is no evidence of restriction of daily living activities on 
account of diabetes."  The examiner stated that the veteran 
was treated with Metformin tablets and did not have any anal 
pruritus.  The veteran reported that he saw his diabetic care 
provider every three to five months.  The veteran's diabetes 
mellitus was described by the examiner as controlled.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's diabetes mellitus.  The veteran is treated with 
Metformin and a restricted diet.  However, the evidence of 
record does not show that regulation of activities is 
required.  Most recently, the July 2005 examination report 
indicated that the veteran did not have any restrictions on 
his daily living activities on account of diabetes and there 
was no evidence of any of the other rating criteria such as 
hypoglycemic reactions, ketoacidosis, hospitalizations or 
visits to a diabetic care provider two times per month.  
Accordingly, a disability rating in excess of 20 percent for 
diabetes mellitus, type II, is not warranted.

B. Initial Rating of Left Side Sciatic Neuropathy

The veteran claims that his initial disability rating for 
left side sciatic neuropathy is incorrect.  He claims that 
his left side sciatic neuropathy is more severe and warrants 
a disability rating in excess of 10 percent.

The veteran's left side sciatic neuropathy is rated as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 
8520, which contemplates mild incomplete paralysis of the 
sciatic nerve.  Moderate incomplete paralysis warrants an 
evaluation of 20 percent. An evaluation of 40 percent 
requires moderately severe incomplete paralysis. An 
evaluation of 60 percent requires severe incomplete paralysis 
with marked muscular atrophy. An evaluation of 80 percent 
requires complete paralysis of the sciatic nerve: the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely) 
lost.

The words "moderate" and "severe" are not defined in the 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  As 
noted at the beginning of the schedular criteria for rating 
peripheral nerve disabilities, the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  38 C.F.R. § 
4.124a. When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.

The veteran was diagnosed with neuropathy in February 2005.  
In June 2005 the veteran underwent a private 
electrophysiological examination performed by Dr. G.J.  Dr. 
G.J. found "a lower amplitude for left peroneal and left 
posterior tibial nerves, motor nerves."  However, Dr. G.J. 
found that all other values for velocity, latency, and 
amplitude for all motor and sensory nerves studied to be 
normal.

In June 2005 the veteran was afforded a VA C&P peripheral 
nerves examination in conjunction with his claim.  The 
veteran reported that he had low back pain for the prior 10 
years without irradiation with a 7 out of 10 intensity.  The 
veteran stated that the pain occurred mostly when he lifting 
objects or when bending forward and that it was not relieved 
by medications or medicated patches.  The veteran denied 
present sensory symptoms in his leg, however, he indicated 
that for the past five years he has had on and off numbness 
in his left leg which lasted for a few days and then 
resolved.  The veteran reported that he is able to perform 
his yearly Puerto Rico Air National Guard training; however, 
activities such as changing a flat tire, running, or lawn 
mowing are limited due to back pain.  The examiner reported 
the veteran's manual muscle strength to be 5/5 for every 
muscle tested.  The veteran was noted to ambulate without the 
use of an assistive device.  The examiner found no atrophy or 
fasciculations.  The Romberg's test was negative and the 
straight leg raise test, of the left leg, was negative.  The 
left sacral area was noted to be mildly tender when palpated.  
Decreased sensation to pinprick and light touch was noted in 
the left anterior thigh and big toe.  The examiner commented 
on a private electophysiologic examination performed the same 
month and rendered the opinion that it showed low amplitude 
of peroneal and tibial nerves in the left side suggestive of 
old sciatica and that there was no evidence of active 
radiculopathy.  The examiner diagnosed the veteran, by way of 
electrodiagnostic study, with sciatic nerve neuropathy on the 
left leg.

In February 2006, a VA treatment note indicated that the 
veteran was having recurrent left leg numbness in the thigh 
area for six months.  At that time the veteran was reported 
to ambulate with no apparent distress and no gross motor or 
sensory deficits were found.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's left side sciatic neuropathy.  There is no evidence 
of any reduced strength or mobility of the veteran.  The 
veteran's gait is normal and unassisted.  The veteran does 
not demonstrate any signs of muscular atrophy or abnormal 
muscle tone and there are no impairments of the left foot due 
to the service-connected disability.  Muscle strength, as 
measured in June 2005, was 5/5 for all muscles tested.  The 
veteran's left leg sciatic neuropathy exhibits solely sensory 
manifestations and does not generally interfere with his 
activities.  The veteran is able to complete his yearly Air 
National Guard training.  Therefore, the veteran's left leg 
sciatic neuropathy most nearly approximates the criteria for 
mild incomplete paralysis and no more.  The veteran's left 
leg sciatic neuropathy does not demonstrate moderate or 
moderately severe incomplete paralysis due to the solely 
sensory nature of his condition and its general lack of 
interference with his daily activities.  In addition, the 
veteran does not demonstrate severe incomplete paralysis due 
to a lack of marked muscular atrophy as required for a 60 
percent evaluation.  Furthermore, he does not demonstrate 
complete paralysis of the sciatic nerve, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, or flexion of the knee weakened 
or lost. Therefore, a rating in excess of 10 percent 
disabling is not warranted.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520.  Finally, as 
this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of "staged 
ratings" as enunciated by the Court, in the case of 
Fenderson, would be in order.  However, the 10 percent rating 
has been in effect since the effective date of service 
connection for left leg sciatic neuropathy, and at no time 
has it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged ratings in the present case.

C. Extra-Schedular Ratings

The Board finds that this matter need not be remanded to have 
the RO refer the veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
a extra-schedular ratings.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the veteran's left leg sciatic neuropathy or 
diabetes mellitus reflect so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
evaluations on an extra-schedular basis, and indeed, neither 
the veteran nor his representative have identified any 
exceptional or unusual disability factors.  See 38 C.F.R. § 
3.321.  In this regard, the Board observes that there is no 
showing the disabilities result in marked interference with 
employment.  Moreover, his left leg sciatic neuropathy and 
diabetes mellitus have not required any, let alone, frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of extra-schedular ratings are not 
met.  Thus, a remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not necessary.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In regard to the veteran's claim of entitlement to an initial 
rating in excess of 10 percent for left side sciatic 
neuropathy, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the U.S. Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The veteran is challenging the initial evaluation assigned 
following the grant of service connection for left side 
sciatic neuropathy.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because notice was provided before service 
connection was granted, VA's duty to notify in this case has 
been satisfied.

In regard to the veteran's claim of entitlement to an 
increased rating for diabetes mellitus, currently rated as 20 
percent disabling, the Board notes that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the veteran that, to substantiate a 
claim, the veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the veteran.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. at 43-44. 

The veteran was notified in a April 2005 VCAA letter that he 
could submit evidence showing his service-connected diabetes 
mellitus had increased in severity.  The veteran was informed 
that evidence of an increase in severity could be submitted 
in the form of statements from his doctor containing physical 
and clinical findings, the results of laboratory tests or x-
rays, and lay statements from individuals who could describe 
the manner in which the disability had become worse.  The 
veteran was told to inform the RO of dates of treatment at VA 
facilities so those records could be obtained, and that if he 
had not been recently examined or treated, he could submit 
his own statement indicating the frequency and severity of 
symptoms and additional disability caused by the conditions.  
Additionally, the Board points out that the veteran received 
this notice prior to the initial AOJ decision in this matter.

However, the April 2005 VCAA letter failed to provide general 
information about the applicable rating criteria.  In Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial unless VA can show 
that the error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the veteran, see Vazquez-Flores, 22 Vet. App. at 48 
("[a]ctual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.")(citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46. 

In this case, the Board finds that any notice errors with 
respect to the information and evidence needed to 
substantiate an increased rating claim for diabetes mellitus 
are harmless error and did not affect the essential fairness 
of the adjudication.  See Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006).  The veteran was provided with the rating 
criteria for diabetes mellitus in the February 2006 SOC.  

Subsequently, although he had the opportunity to do so in the 
substantive appeal and by way of other documentation, he made 
no argument, or assertion with respect to the claim on appeal 
except to say that he disagreed with the decision.  Based on 
the notices provided to the veteran, the Board finds that a 
reasonable person could be expected to understand from those 
notices, to include the notice letter, the rating decision 
and the statement of the case, what information or evidence 
was required for an increased rating to be granted.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records dated September 2001 to February 2006.  The 
veteran submitted private treatment records of Dr. G.J. dated 
June 2005.  The appellant was afforded a VA medical 
examination in June 2005.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling, is denied.

Entitlement to an initial rating in excess of 10 percent for 
left side sciatic neuropathy, is denied.


REMAND

The veteran seeks service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  
The veteran contends that his hypertension has been 
permanently aggravated by his diabetes mellitus.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  However, where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.

The veteran was afforded a VA C&P hypertension examination in 
June 2005 in conjunction with his claim for service 
connection.  The veteran reported that he was diagnosed with 
hypertension in 1999.  The examiner diagnosed the veteran 
with arterial hypertension.  The examiner rendered the 
opinion that the veteran's hypertension was not due to the 
veteran's service-connected diabetes mellitus because the 
veteran's diagnosis of hypertension in 1999 preexisted the 
veteran's diagnosis of diabetes mellitus in May 2002.  The 
examiner, however, did not render an opinion on whether the 
veteran's hypertension has been permanently aggravated by the 
veteran's service-connected diabetes mellitus.  Therefore, 
the claim must be remanded for the veteran to be afforded 
another VA C&P hypertension examination.


The Board notes that the veteran indicated in his June 2005 
C&P examination that he remains a member of the Puerto Rico 
Air National Guard.  There is no record that any attempts 
have been made to associate the veteran's service medical 
records (SMRs) regarding his Air National Guard service with 
the claims file.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Therefore, on remand 
attempts should be made to obtain and associate the veteran's 
SMRs regarding his service in the Air National Guard with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make the necessary 
requests for records for the veteran's 
SMRs for service in the Puerto Rico Air 
National Guard.  If they are not 
available, that fact must be documented 
in the claims folder.  38 C.F.R. § 
3.159(e).

2.  Attempt to obtain VA medical 
treatment records pertaining to the 
veteran from the VA Medical Center in San 
Juan, Puerto Rico, since February 2006, 
and associate them with the claims file.  
Any additional pertinent records 
identified by the veteran during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
veteran, and associated with the claims 
file.

3.  After the above development is 
accomplished, schedule the veteran for an 
examination of his hypertension by an 
appropriately qualified VA 

examiner.  Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the veteran's 
hypertension and an opinion whether it is 
at least as likely as not (50 percent or 
greater possibility) proximately due to, 
caused by, or permanently aggravated by 
the veteran's service-connected diabetes 
mellitus.  The examiner must provide a 
complete rationale for any stated 
opinion.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


